Citation Nr: 0316159	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected residuals of a 
hysterectomy.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the RO 
which, in pertinent part, denied secondary service connection 
for major depression and entitlement to a total rating for 
compensation purposes based on individual unemployability.  
In October 2000, the veteran appeared and gave testimony at 
the RO at a hearing by videoconference before the undersigned 
Board member sitting in Washington, D.C.  A transcript of the 
hearing is of record.  

The Board remanded the case in February 2001 for further 
development, and the case was returned to the Board in August 
2002.  


REMAND

In October 2002, the Board ordered further development in 
your case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit" ) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
level.  It appears in this case that all development has been 
completed.  

However, the newly developed evidence has not been reviewed 
by the RO, nor has the veteran waived such initial 
consideration.  Since the newly submitted evidence has not 
been reviewed by the RO and such evidence is relevant to the 
issues on appeal, the claim must be REMANDED to the RO for 
issuance of a Supplemental Statement of the Case.  


Accordingly, this case is REMANDED for the following action: 

The RO should issue the veteran a 
Supplemental Statement of the Case for 
the issues on appeal, pursuant to the 
above legal criteria.  The document 
should reflect consideration of all 
relevant evidence received in conjunction 
with the veteran's appeal.  Thereafter, 
this issue should be returned to the 
Board, in accordance with applicable 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


